FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andre U.S. Patent Application Publication 2014/0306068 in view of Francois U.S. Patent Application Publication 2019/0375494.
With respect to claims 1 and 7-10, Andre teaches Device for monitoring of a flange of a roller wear (system monitors the rollers of a vehicle being guided on rails, paragraph 21) having a peripheral rim and cooperating with a homologous flange of a roller positioned face-to-face to interact with the head of a rolling rail (rollers 9 follow along rails 3m paragraph 48-50, figure 4).
But Andre fails to teach the rollers having at least one first recess localized at the level of a peripheral line of constant radius on 
Francois teaches a wear indicator (abstract) where wear indicators (6) may be placed at a plurality of locations on the rolling surface (3) at a thickness of less than the depth of the surface (figure 2) for determining and amount of wear on the rolling surface (paragraphs 44-46, figures 1 and 2).  Francois also teaches that the wear indicators are formed as circular grooves in the rolling surface (which is also interpreted as the absence of material, paragraph 45, figure 2).
	Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to wear monitoring system of Andre to have the plurality of wear indicators (recesses) placed on the rollers for determining wear as taught by the invention of Francois in order to clearly identify wear on the rolling bodies (Francois, paragraph 34).  
	With respect to claim 2, Andre teaches wherein the roller is mounted on an axle inclined relative to the vertical and the peripheral line of constant radius on the flange is positioned at the level of a point on the upper surface of the rim the tangent to which is oriented along a substantially vertical axis (figure 4).

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        12/4/2021